           Case 1:17-cr-00244-DCN Document 167 Filed 07/07/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT COURT OF IDAHO


    JUAN JOSE VALENZUELA,
                                                       Case Nos.: 1:20-cv-00246-DCN
      Defendant-Petitioner,                                       1:17-cr-00244-DCN

      v.
                                                         MEMORANDUM DECISION AND
                                                         ORDER
    UNITED STATES OF AMERICA,

      Plaintiff-Respondent.


                                       I. INTRODUCTION

        Pending before the Court is Defendant-Petitioner Juan Jose Valenzuela’s Motion

Requesting Sentencing Transcript (CR 163),1 Second Request for Discovery (CV 5), and

Motion for Stay of Proceedings (CR 162), along with Plaintiff-Respondent United States

of America’s (the “Government”) Motion to Extend Time to Answer (CV 7). Having

reviewed the record and briefs, the Court finds that the facts and legal arguments are

adequately presented. Accordingly, in the interest of avoiding further delay, and because

the Court finds that the decisional process would not be significantly aided by oral

argument, the Court will decide the Motions without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B).

        For the reasons outlined below, the Court finds good cause to DENY Valenzuela’s

Request for Sentencing Transcript, GRANT in PART and DENY in PART Valenzuela’s


1
 In this Order, “CR” is used when citing to the criminal case record (1:17-CR-00244-DCN) and “CV” is
used to cite to the record in the civil case (1:20-CV-00246-DCN).


MEMORANDUM DECISION AND ORDER-1
        Case 1:17-cr-00244-DCN Document 167 Filed 07/07/20 Page 2 of 6




Second Request for Discovery, DENY Valenzuela’s Motion for Stay of Proceedings, and

GRANT the Government’s Motion to Extend Time to Answer.

                                    II. BACKGROUND

      On May 15, 2020, Valenzuela filed a request for a copy of the transcript of the

sentencing hearing held on May 14, 2019. CR 163. Valenzuela contends he needs the

transcripts to prepare support for his pending 28 U.S.C. § 2255 Motion. The same day,

Valenzuela filed his § 2255 Motion (CR 164; CV 1) and the pending motion to stay the

proceedings (CR 162). On June 11, 2020, Valenzuela filed his second request for the

sentencing transcript as well as a copy of the case docket. CV 5.

      The Government did not respond directly to Valenzuela’s motions. However, on

June 22, 2020, the Government filed the pending motion for extension of time to file an

answer to Valenzuela’s § 2255 Motion. CV 7. In it, the Government indicated that it is in

the process of ordering transcripts for the February 5, 2019 change of plea hearing and the

May 14, 2019 sentencing hearing. The Government argues that both the change of plea and

the sentencing hearings are likely to demonstrate that Valenzuela knowingly and

voluntarily waived his right to appeal. CV 7, at 2. It did not address whether it objected to

providing Valenzuela with copies of the transcripts.

                                        DISCUSSION

      A. Valenzuela’s Requests for the Sentencing Hearing Transcript (CR 164,
         CV 5)

      A federal prisoner does not have an absolute right to transcripts of his criminal

proceedings in order to prepare a § 2255 motion. See United States v. MacCollum, 426



MEMORANDUM DECISION AND ORDER-2
        Case 1:17-cr-00244-DCN Document 167 Filed 07/07/20 Page 3 of 6




U.S. 317 (1976). However, after a § 2255 motion is filed, a transcript may be furnished to

a prisoner at Government expense if (1) the prisoner is entitled to proceed in forma

pauperis, and (2) the Court certifies that the claim raised in the § 2255 proceeding is not

frivolous and the transcript is needed to decide the motion. See 28 U.S.C. § 753(f).

      Valenzuela has not requested in forma pauperis status. There is no fee for filing a

§ 2255 motion. Therefore, there is no need to file an in forma pauperis affidavit at the

commencement of a § 2255 proceeding. However, it is advisable to file it so there will be

no need for an indigency adjudication later in the proceedings if it becomes necessary to

appoint counsel or grant Defendant any other rights to which an indigent is entitled such

as provision of transcripts. See Advisory Committee Notes to Rule 3 of Rules Governing

Section 2255 Proceedings.

      The Court will direct the Clerk of Court to send Valenzuela a Prisoner Application

to Proceed in Forma Pauperis form. He should return the completed form to the Court

together with any required financial statements (e.g., a prisoner trust account statement) as

directed on the form.

      If Valenzuela were to apply and qualify for in forma pauperis status, the Court

would, nevertheless, need to make the requisite certification that the transcript of the May

14, 2019 sentencing hearing is necessary to decide the issues presented in his § 2255

Motion. Valenzuela argues that (1) he maintains his original objections to the

Presentencing Report; (2) the Court denied him due process by not striking certain

statements in his Presentencing Report; and (3) the Court incorrectly calculated the

sentencing range pursuant to the United States Sentencing Guidelines (and the sentence


MEMORANDUM DECISION AND ORDER-3
        Case 1:17-cr-00244-DCN Document 167 Filed 07/07/20 Page 4 of 6




imposed was greater than the sentence “specified by counsel”). CV 1, at 5, 6, 8. Valenzuela

has not expressly alleged ineffective assistance of counsel or raised any plea hearing issues.

At this time, the Court is not convinced the transcript of the May 14, 2019 sentencing

hearing is necessary to decide the issues. The Presentencing Report and a copy of the

Minute Entry of the Proceedings (Dkt. 157) should be sufficient. Because the May 14, 2019

sentencing transcript does not appear to be required to resolve the sentencing claims, the

Court would have denied his requests for the sentencing transcript even if he had applied

for and qualified for in forma pauperis status.

      The Court therefore DENIES Valenzuela’s first request for his sentencing transcript

(CR 163) and DENIES in PART and GRANTS in PART Valenzuela’s second request for

the sentencing transcript and a copy of the case docket (CV 5). The Court will direct the

Clerk of Court to forward a copy of the docket and a copy of the Minute Entry of the

Proceedings (CR 157) to Valenzuela. However, Valenzuela is not entitled to the sentencing

transcript at this time absent the Government’s ordering it. The Court will direct the Clerk

of Court to forward to Valenzuela copies of both the change of plea transcript and the

sentencing hearing transcripts if they are ordered by the Government to defend the § 2255

Motion. In other words, Valenzuela is not entitled at this time to those transcripts under 28

U.S.C. § 753(f), but the Court will order that he be provided a copy of each transcript

requested by the Government.

      B. Valenzuela’s Motion to Stay the Proceedings (CR 162)

      Valenzuela filed a motion for a stay of the proceedings pending his review of the

sentencing transcript in order to amend or add claims to his § 2255 Motion pursuant to


MEMORANDUM DECISION AND ORDER-4
          Case 1:17-cr-00244-DCN Document 167 Filed 07/07/20 Page 5 of 6




“Rule 62(a)(b)(2)” of the Federal Rules of Civil Procedure. CR 162. While Rule 62(a)2 and

62(b)3 exist, there is no Rule 62(a)(b)(2). Rule 62(b) seems irrelevant, so the Court

presumes Valenzuela is requesting the Court exercise its power under Rule 62(a) to stay

execution of a judgment past 30 days after its entry. However, Rule 62 is inapplicable to

what is essentially a request for more time to develop his § 2255 claim. The Court denies

Valenzuela’s motion for stay of proceedings of the § 2255 action Valenzuela himself

initiated.

       C. Government’s Motion for Extension of Time to File an Answer (CV 7)

       The Government requests a 90-day extension of time to respond to Valenzuela’s

§ 2255 Motion. CV 7. It asserts the extension is necessary for it to (1) order the change of

plea and sentencing transcripts and (2) review the transcripts to respond to Valenzuela’s

motion. It contends it believes the transcripts demonstrate that Valenzuela’s claims are

false and Valenzuela has waived his stated claims. Thus, the transcripts will lead to judicial

efficiency in resolving the case on the merits.

       Finding good cause, the Court GRANTS the Government’s motion to extend the

response deadline by 90 days. Its response to Valenzuela’s § 2255 Motion is now due on

or before September 22, 2020.




2
 “Automatic Stay. Except as provided in Rule 62(c) and (d), execution on a judgment and proceedings to
enforce it are stayed for 30 days after its entry, unless the court orders otherwise.” Fed. R. Civ. P. 62(a).
3
 “Stay by Bond or Other Security. At any time after judgment is entered, a party may obtain a stay by
providing a bond or other security. The stay takes effect when the court approves the bond or other security
and remains in effect for the time specified in the bond or other security.” Fed. R. Civ. P. 62(b).


MEMORANDUM DECISION AND ORDER-5
      Case 1:17-cr-00244-DCN Document 167 Filed 07/07/20 Page 6 of 6




                                   III. ORDER

The Court HEREBY ORDERS:

  1. Defendant-Petitioner Juan Jose Valenzuela’s Motion Requesting Sentencing

     Transcript (CR 163) is DENIED.

  2. Valenzuela’s Second Request for Discovery (CV 5), is DENIED in PART and

     GRANTED in PART. The Clerk of Court is directed to forward Valenzuela a copy

     of the docket and a copy of the Minute Entry of the Proceedings (CR 157). The

     Clerk of the Court is also directed to send Valenzuela a Prisoner Application to

     Proceed In Forma Pauperis form.

  3. Valenzuela’s Motion for Stay of Proceedings (CR 162) is DENIED.

  4. The Government’s Motion to Extend Time to Answer (CV 7) is GRANTED. Its

     response to Valenzuela’s § 2255 Motion is due on or before September 22, 2020.


                                             DATED: July 7, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER-6
